PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/795,503
Filing Date: 27 Oct 2017
Appellant(s): PACHECO, Hector



__________________
Joseph S. Presta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/29/2021.

Response to Argument

Appellant has divided their arguments of claim 1 into four sections, each of which are addressed below.
Appellant Argues that Womble does not teach advancing a pin into a vertebral body in accordance with a lateral1 image (Appellant Brief pg. 7-10)
	Appellant argues that the Womble reference does not render obvious the limitation of "in accordance with the created lateral image, advancing the pin" (claim 1 line 6). Womble (US Patent Pub. 20140128979A1) does recite the step of advancing a pin into a vertebral body in accordance with a lateral image as recited in claim 1.  In Para. [0113] Womble recites "channel retractor is advanced distally down to the psoas muscle and then secured with the table mounted retractor arm with a stabilization arm.  All of the tissue dilators are removed and a lateral fluoroscopic image is obtained to confirm placement of the channel retractor is centered over the targeted disc space.  If the channel retractor is not centered, adjustments are made so that the channel retractor is positioned directly over the targeted disc." Then in Para. [0120]-[0121] Womble proceeds to describe that a guide pin is inserted along a nerve retractor that is inserted in the channel retractor and then the nerve retractor is removed from the location, then a secondary lateral image is taken to ensure the pin is centered properly if the pin is centered then an anterior/posterior2 (A/P) image is taken with the fluoroscope.  These 
Appellant Argues that Womble does not teach taking an AP image that renders the pin positioned in the lateral image to be neutral in a cephalad3 to caudad4 direction (Appellant Brief pg. 10-12)
	In the final action mailed on 04/19/2021 and in the interview summary mailed on 07/26/2021 it was stated that Womble alone was not relied on for this limitation.  Instead, Womble together with Reinert (US Patent Pub. 20040044295A1) were utilized 

Appellant argues the Reinert reference also fails to teach advancing a calibrated instrument in the claimed manner (Appellant Brief Pg. 12-13)
	Applicant argues that Reinert does not teach advancing a calibrated instrument in the manner claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Reinert reference is not being brought in to be bodily incorporated but merely for its teaching of it being known in the art that the pins can be used in the pedicle location/placement as required by the claim. Reinert alone is not being relied upon for the entirety of the method instead the Womble reference is being relied upon for the method steps.  Therefore, the combination of Womble together with Reinert teach the method of advancing an instrument as claimed.
Appellant argues that both Womble and Reinert fail to teach “positioning . . . following a 2D contour mapping generated by manual templating or automated templating,” as claimed (Appellant Brief Pg. 14-15)
	Appellant argues that both references fail to teach a 2D contour mapping generated manually or automatically.  Reinert was relied upon to teach this limitation.  Specifically, Para. [0055] of Reinert which discloses "the two-dimensional imagery required for the drawing shown in FIG. 6 cannot adequately display the visual effect of a three-dimensional image, implant site planning permits the surgeon to locate the entry point and orientation of respective implant sites with precision."  This paragraph clearly recites that the images being used to guide the surgery are 2D images created by the 2d contour mapping generated by manual templating or integrated with automated templating generated by appropriate software” (emphasis added).  Based on these paragraphs in the specification the limitation only requires that the 2D contour be manually made or generated utilizing software with no mention of what specific software is used to create the map.  Therefore, a person of skill could broadly interpret that the software to run the fluoroscope in conjunction with the computer processor software that directs what images are taken and how they are displayed in 2D format as shown in Fig. 6 of Reinert meets the limitation.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

Marcela I. Shirsat

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775
                                                                                                                                                                                                        
Conferees:
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775             


Quality Assurance Specialist, Art Unit 3700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lateral as used in the claim is defined as “situated at or relating to the side of an organ or organism.” see lateral." Concise Medical Dictionary. : Oxford University Press, Oxford Reference. Date Accessed 20 Dec. 2021 <https://www.oxfordreference.com/view/10.1093/acref/9780199557141.001.0001/acref-9780199557141-e-5511>
        2 Anterior/posterior as used in the claim is defined as “relating to both the front and rear.” see "anterior-posterior." Medical Dictionary for the Health Professions and Nursing. 2012. Farlex. Last accessed 20 Dec. 2021 https://medical-dictionary.thefreedictionary.com/anterior-posterior
        3 Cephalad as used in the claim is defined as “towards the head.” see "cephalad." Concise Medical Dictionary. Eds. Law, Jonathan, and Elizabeth Martin. : Oxford University Press. Oxford Reference. Date Accessed 21 Dec. 2021 <https://www.oxfordreference.com/view/10.1093/acref/9780198836612.001.0001/acref-9780198836612-e-1632>.
        4 Caudad as used in the claim is defined as “directed toward the tail or distal end; opposite of cephalad.” see "caudad." Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition. 2003. Saunders, an imprint of Elsevier, Inc. Last accessed on 20 Dec. 2021 https://medical-dictionary.thefreedictionary.com/caudad